                                                                             1

 1                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION

 3
     KEITH SNYDER, individually and on           )   Docket No. 14 C 8461
 4   behalf of all others similarly              )
     situated, et al.,                           )
 5                                               )
                          Plaintiff,             )
 6                                               )
                    vs.                          )
 7                                               )
     OCWEN LOAN SERVICING, LLC,                  )
 8                                               )
                      Defendant.                 )
 9   KEITH SNYDER, et al.,                       )   Docket No. 16 C 11675
                                                 )
10                        Plaintiffs,            )
                                                 )
11                  vs.                          )
                                                 )
12   U.S. BANK, N.A., et al.,                    )   Chicago, Illinois
                                                 )   October 9, 2018
13                        Defendant.             )   9:33 o'clock a.m.

14
                     TRANSCRIPT OF PROCEEDINGS - STATUS
15                BEFORE THE HONORABLE MATTHEW F. KENNELLY

16
     APPEARANCES:
17

18   For the Plaintiff:                BURKE LAW OFFICES, LLC
                                       BY: MR. ALEXANDER H. BURKE
19                                     155 N. Michigan Ave, Suite 9020
                                       Chicago, Illinois 60601
20
                                       TERRELL MARSHALL LAW GROUP, PLLC
21                                     BY: MS. BETH E. TERRELL
                                       936 North 34th Street, Suite 300
22                                     Seattle, Washington 98103

23
     For Ocwen:                        HUNTON & WILLIAMS, LLP
24                                     BY: MR. BRIAN V. OTERO
                                       200 Park Avenue
25                                     New York, NY 10166
                                                                       2

 1   APPEARANCES (Cont'd):

 2
     For Wilmington Trust:        ALSTON & BIRD, LLP
 3                                BY: MR. FRANK A. HIRSCH, JR.
                                  555 Fayetteville Street, Suite 600
 4                                Raleigh, North Carolina 27601

 5                                PILGRIM CHRISTAKIS, LLP
                                  BY: MS. ANNA-KATRINA S. CHRISTAKIS
 6                                321 North Clark Street, 26th Floor
                                  Chicago, Illinois 60654
 7

 8   For U.S. Bank and            MORGAN, LEWIS & BOCKIUS, LLP
     Deutsche Bank:               BY: MR. KENNETH M. KLIEBARD
 9                                77 West Wacker Drive
                                  Chicago, Illinois 60601-5094
10

11   Court Reporter:              MR. JOSEPH RICKHOFF
                                  Official Court Reporter
12                                219 S. Dearborn St., Suite 1232
                                  Chicago, Illinois 60604
13                                (312) 435-5562

14
                  * * * * * * * * * * * * * * * * * *
15
                           PROCEEDINGS RECORDED BY
16                          MECHANICAL STENOGRAPHY
                       TRANSCRIPT PRODUCED BY COMPUTER
17

18

19

20

21

22

23

24

25
                                                                        3

 1            THE CLERK:    Case No. 14 C 8461, Snyder vs. Ocwen

 2   Loan.

 3            MR. BURKE:    Good morning, your Honor, Alex Burke for

 4   plaintiff.

 5            MS. TERRELL:    Beth Terrell for plaintiffs.

 6            MR. OTERO:    Brian Otero for Ocwen.

 7            MR. KLIEBARD:   Good morning, your Honor, Ken Kliebard

 8   here for U.S. Bank and Deutsche Bank in the second case.

 9            THE COURT:    Yeah, I probably should have put that

10   case on for status the same day.

11            So, what's the number of that case?    16 C something.

12   I could probably figure it out.

13            MR. HIRSCH:    Ours was 11675, your Honor.

14            THE COURT:    16 C 11675.   So, let's say we're doing a

15   status in the case today, too.

16            Okay.   Keep going.

17            MR. HIRSCH:    Frank Hirsch here, your Honor, for

18   Wilmington Trust.

19            MS. CHRISTAKIS:   Anna-Katrina Christakis here on

20   behalf of Wilmington Trust, as well.

21            THE COURT:    Okay.

22            So, what do we do now?

23            MS. TERRELL:    Good morning, your Honor.

24            We're looking at two tracks.    One is a litigation

25   track, going back to where we left off before your Honor
                                                                         4

 1   issued the preliminary approval order; and, the second is a

 2   mediation, which we have scheduled for November 13th with

 3   Judge Denlow.

 4              THE COURT:   You're back with Judge Denlow again.

 5              MS. TERRELL:   Yes.

 6              THE COURT:   You said about a month from now,

 7   basically?

 8              MS. TERRELL:   Yeah.   November 13th.   Yeah.

 9              MR. BURKE:   It's the first available date.

10              THE COURT:   Yeah, he's a busy guy.     And that's not

11   that far off.

12              Okay.   So, is the proposal to have me wait and see

13   how that goes or --

14              MS. TERRELL:   Well, we'd like to restart litigation,

15   as well.   But we wanted to check in with your Honor.

16              THE COURT:   So, if we were to go back to whatever

17   square that is -- hopefully, Square 14, not Square 1 -- what

18   would be the next thing that would happen?

19              MS. TERRELL:   The next thing would be we would file a

20   reply on class certification.

21              THE COURT:   So, that's where we were?

22              MS. TERRELL:   That's right.

23              THE COURT:   We were kind of in the middle of class

24   cert. briefing?

25              MS. TERRELL:   Correct.
                                                                         5

 1               THE COURT:   Okay.

 2               MS. TERRELL:   And --

 3               THE COURT:   The next thing would be something that

 4   you would do that really wouldn't involve them having to do

 5   anything?

 6               MS. TERRELL:   Yes and no.    There's some discovery,

 7   and in particular with regard to the banks, that we would like

 8   to -- we had started seeking discovery.

 9               THE COURT:   So, the class cert. motion -- and I'm

10   sorry, I need a reminder on this.        The class cert. motion, was

11   it just the Snyder-Mansanarez case or was it also the case

12   against the banks?

13               MS. TERRELL:   We were moving to certify against all

14   of the defendants.

15               MR. BURKE:   Sort of -- it was filed in --

16               THE COURT:   It was filed in the 14 -- it was filed in

17   the two earlier cases.

18               MR. BURKE:   That's right, Judge.    It was not -- I

19   don't think it was --

20               THE COURT:   Wasn't filed in the --

21               MR. BURKE:   -- formally filed --

22               THE COURT:   -- second lawsuit with the banks?

23               MR. BURKE:   That's right.    But your Honor ordered the

24   banks to participate in briefing because the cases are so

25   linked.
                                                                       6

 1            MS. TERRELL:   Right.

 2            THE COURT:    When they said I ordered it, do you mean

 3   I told them they could file something if they wanted to?

 4            MR. BURKE:    Right, with the -- there was a

 5   discussion --

 6            THE COURT:    Well, let me ask you this question, just

 7   to get kind of down to brass tacks here:   So, the request for

 8   certification that's in the motion or in the end of the brief

 9   or the beginning of the brief, or whatever it is, does it say

10   certify a class in the two lawsuits against the non-banks, or

11   does it also say certify a class in the suit against the

12   banks?

13            MS. TERRELL:   Our motion was really directed at

14   Ocwen.

15            THE COURT:    At?

16            MS. TERRELL:   At Ocwen.

17            THE COURT:    Ocwen.

18            MS. TERRELL:   Yeah.

19            THE COURT:    Okay.

20            So, that's a "No," in other words?

21            MS. TERRELL:   That's a "No."

22            THE COURT:    All right.

23            Is that consistent with your understanding?

24            MR. HIRSCH:    I was just going to make clear that we

25   did not -- the trust defendants in the separate case --
                                                                          7

 1               THE COURT:    Yeah.

 2               MR. HIRSCH:    -- we did not participate in briefing on

 3   the --

 4               THE COURT:    Okay.

 5               MR. HIRSCH:    -- motion for class certification

 6   because we didn't come to the party until really late.         So, we

 7   --

 8               THE COURT:    Yeah, but I do think that I said at some

 9   point in time that if you wanted to file something, you could,

10   because there's an obvious -- a fairly obvious -- impact, if

11   you will.    If I certify a class in the one, since the other

12   case -- I'm going to use this term loosely -- is more or less

13   derivative of the first one, it's likely that I would do so in

14   the other one and vice versa.      In other words, if I didn't

15   certify it in the one, I probably wouldn't certify it in the

16   other one.

17               So, we got as far along as the response brief to

18   class certification -- which Ocwen filed, but you guys didn't

19   file anything?

20               MR. OTERO:    That's right.

21               THE COURT:    Okay.

22               MR. BURKE:    And, then, also, your Honor --

23               THE COURT:    So, what's the discovery that's still

24   needed to be done in order to file a reply?

25               MS. TERRELL:   We don't need really much discovery to
                                                                          8

 1   file the reply.

 2             THE COURT:    Yeah, I know.

 3             MS. TERRELL:   There's some discussions we're having

 4   --

 5             THE COURT:    Unless you say you need another one --

 6             MS. TERRELL:   -- about consent data with Ocwen.

 7             THE COURT:    Okay.

 8             MS. TERRELL:   But we would like -- we think we could

 9   file the reply within, say, 45 days.

10             THE COURT:    All right.

11             So, Mr. Otero, what are your thoughts?

12             MR. OTERO:    Our thoughts are that we are committed,

13   as the plaintiffs are, to seeing this through with Judge

14   Denlow.   We hope that that works out.

15             THE COURT:    Are the banks involved in the mediation

16   with Judge Denlow?

17             MR. OTERO:    I'm sorry?

18             THE COURT:    The banks.

19             MR. HIRSCH:    We were not, your Honor.

20             THE COURT:    Why?    Are you going to be?   I mean, did

21   you guys read my opinion?

22             MR. HIRSCH:    We did.   We did read your opinion.   And

23   we're prepared to say that when the mediation -- we just found

24   out about it yesterday when the date is set.      But I think we

25   all plan on being at the mediation on the 13th.
                                                                           9

 1              MR. KLIEBARD:   That's correct, your Honor.

 2              And one of the issues which I --

 3              THE COURT:    Do you think or you're sure?

 4              MR. HIRSCH:   Well, I haven't -- I intend to tell

 5   my --

 6              THE COURT:    Is it just a question about availability?

 7              MR. HIRSCH:   No.     No.   I intend to -- my client can

 8   say no way we're going to do that, but I'm going to instruct

 9   my client that it's pretty clear from your order that you want

10   to see us there and that we should participate.

11              THE COURT:    Okay.

12              So, you were saying, Mr. Otero, put the pause button

13   on until the mediation.     That's basically what you're going to

14   tell me?

15              MR. OTERO:    Yeah.   That's what we think is

16   appropriate here.   We're hopeful that we can figure out a way

17   to address your Honor's concerns and, then, move forward

18   putting our energies into mediating.

19              THE COURT:    Here's what I think ought to happen.    So,

20   I think you ought to, on the plaintiff's side, crystallize

21   what exactly it is you would need to do -- think you would

22   need to do -- in order to file the reply on class

23   certification.   Put that in writing in some way.       Let whoever

24   it is know.

25              On the banks' side, you need to find out from your
                                                                      10

 1   clients whether you have permission to go to this mediation or

 2   not and whether they're going to, you know, send a client

 3   representative or whoever it is.    I don't know if it's an

 4   insurance company or whatever.     You figure that out.

 5             And, then, what I'd like to do is get maybe a status

 6   report in about ten days or so, just kind of see what the

 7   answers to those questions are; and, then, we can do a phone

 8   conference after that and kind of figure out what to do from

 9   there.   Okay?

10             MR. OTERO:   Yes, sir.

11             THE COURT:   So, this order should -- I would suggest

12   file a status report that has all three case numbers on it and

13   just file it in whatever cases you need to file it in.    I

14   think in the Snyder -- in the first two, you just need to file

15   it once, but then you need to file it in the bank case.

16             So, a joint status report, we're just going to say,

17   covering the subjects addressed in open court is to be filed

18   by a week from Friday.   It would be 19th of October.

19             Could you do a phone conference on -- one second

20   here.

21       (Brief pause.)

22             THE COURT:   Could you do something like -- is there

23   anybody -- you're, for the most part, east of here or here,

24   right?   There's nobody west of here?

25             MS. TERRELL:   Your Honor, I'm west of here, but I'm
                                                                           11

 1   used to early calls.

 2              THE COURT:   Okay.        Can you do 8:30 on the 23rd of

 3   October?

 4              MR. OTERO:   Sure.

 5              THE COURT:   Okay.        I think it would make sense, given

 6   the number of parties, if somebody could set up a call-in

 7   number and just let everybody know --

 8              MS. TERRELL:       Yes, your Honor.

 9              THE COURT:   -- including my office.

10              Okay.   Great.

11              Anything else we need to discuss that you can think

12   of?

13              MR. OTERO:   No, sir.

14              MS. TERRELL:       No, your Honor.

15              MR. KLIEBARD:      Just to clarify, your Honor, will the

16   stay of discovery remain in effect in the bank case until we

17   get a report --

18              THE COURT:   Well, at least until the 23rd of October,

19   yeah.

20              MR. KLIEBARD:      Okay.    Thank you, your Honor.

21              THE COURT:   Okay.        See you.   Thanks.

22              MS. TERRELL:       Thank you.

23              MR. BURKE:   Thank you.

24              MR. OTERO:   Thank you.

25                             *      *     *    *    *
                                                                  12

 1   I certify that the foregoing is a correct transcript from the
     record of proceedings in the above-entitled matter.
 2

 3
     /s/ Joseph Rickhoff                       October 18, 2018
 4   Official Court Reporter

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
